 1   Daniel Alberstone (SBN 105275)        Melinda L. Haag (SBN 132612)
     dalberstone@baronbudd.com             mhaag@orrick.com
 2   Roland Tellis (SBN 186269)            Randall S. Luskey (SBN 240915)
     rtellis@baronbudd.com                 rluskey@orrick.com
 3   Mark Pifko (SBN 228412)               Jennifer C. Lee (SBN 268021)
     mpifko@baronbudd.com                  jlee@orrick.com
 4   Peter Klausner (SBN 271902)           ORRICK, HERRINGTON &
     pklausner@baronbudd.com               SUTCLIFFE LLP
 5   BARON & BUDD, P.C.                    405 Howard Street
     15910 Ventura Boulevard, Suite 1600   San Francisco, CA 94105-2669
 6   Encino, CA 91436                      Telephone: (415) 773-5700
     Telephone: (818) 839-2333             Facsimile: (415) 773-5759
 7
     Attorneys for Plaintiff               Richard A. Jacobsen (SBN 4282182)
 8   DAVID WEINER, individually, and       (Pro Hac Vice)
     on behalf of other members of the     rjacobsen@orrick.com
 9   general public similarly situated     ORRICK, HERRINGTON &
                                           SUTCLIFFE LLP
10                                         51 West 52nd Street
                                           New York, NY 10019-6142
11                                         Telephone: (212) 506-5000
                                           Facsimile: (212) 506-5151
12
                                           Attorneys for Defendants
13                                         OCWEN FINANCIAL CORPORATION
                                           and OCWEN LOAN SERVICING, LLC
14

15                         UNITED STATES DISTRICT COURT
16                      EASTERN DISTRICT OF CALIFORNIA
17

18   DAVID WEINER, individually, and on         Case No. 2:14-cv-02597-MCE-DB
     behalf of other members of the public
19   similarly situated,                        JOINT STIPULATION RE CLASS
                                                NOTICE; ORDER THEREON
20                 Plaintiff,
                                                Action Filed: November 5, 2014
21        v.
                                                Trial Date: None Set
22   OCWEN FINANCIAL
     CORPORATION, a Florida corporation,
23   and OCWEN LOAN SERVICING,
     LLC, a Delaware limited liability
24   company,
25                 Defendants.
26   Dated: May 31, 2019
27

28
                                                                            JOINT STIPULATION
                                                              RE CLASS NOTICE; ORDER THEREON
                                                             CASE NO. 2:14:CV-02597-MCE-DB
 1         Plaintiff David Weiner (“Plaintiff”) and Defendants Ocwen Financial
 2   Corporation (“OFC”) and Ocwen Loan Servicing, LLC (“OLS”) (collectively,
 3   “Defendants”) (together, the “Parties”) in the above-captioned action, by and
 4   through their respective counsel of record, file this Joint Stipulation and [Proposed]
 5   Order regarding an agreed upon form of class notice to be mailed to potential class
 6   members.
 7         WHEREAS, on September 29, 2017, this Court granted Plaintiffs’ motion for
 8   class certification (Dkt. 102);
 9         WHEREAS, on January 18, 2019, this Court ordered the parties to attempt
10   mediation before engaging in any motion practice over class notice (Dkt. 148);
11         WHEREAS, over the past several months, the Parties have met and conferred
12   about obtaining contact information for potential class members and the content of
13   draft postcard and long form notices to be disseminated to potential class members;
14         WHEREAS, the Parties have agreed to the form of the postcard and long
15   form notices attached hereto as Exhibit A and B respectively; and
16         WHEREAS, the Parties have agreed on a notice plan that satisfies the
17   requirements under Rule 23. Under the plan, notice administrator JND Legal
18   Administration will mail the notices attached hereto as Exhibit A and B to potential
19   class members identified by Plaintiffs using the best available contact information
20   provided by Defendants. In addition to the single direct mail notice, JND Legal
21   Administration will also create and maintain a dedicated website with information
22   about the Court’s class certification Order and instructions on how to opt-out.
23         IT IS THEREFORE STIPULATED, AGREED, AND JOINTLY
24   REQUESTED by the Parties that the Court approve the draft class notices attached
25   hereto as Exhibits A and B and Order that such notices be disseminated to potential
26   class members as soon as practicable.
27   ///
28   ///
                                                                                JOINT STIPULATION
                                              -1-                RE CLASS NOTICE; ORDER THEREON
                                                                 CASE NO. 2:14-CV-02597-MCE-DB
 1        IT IS SO STIPULATED.
 2
     Dated: May 28, 2019         BARON & BUDD, P.C.
 3

 4                               By:      /s/ Roland Tellis
                                                        Roland Tellis
 5
                                 Daniel Alberstone (SBN 105275)
 6                               dalberstone@baronbudd.com
                                 Roland Tellis (SBN 186269)
 7                               rtellis@baronbudd.com
                                 Mark Pifko (SBN 228412)
 8                               mpifko@baronbudd.com
                                 Peter Klausner (SBN 271902)
 9                               pklausner@baronbudd.com
                                 BARON & BUDD, P.C.
10                               15910 Ventura Boulevard, Suite 1600
                                 Encino, CA 91436
11                               Telephone: (818) 839-2333
12                               Attorneys for Plaintiff DAVID WEINER,
                                 individually, and on behalf of other members of the
13                               general public similarly situated.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        JOINT STIPULATION
                                       -2-               RE CLASS NOTICE; ORDER THEREON
                                                         CASE NO. 2:14-CV-02597-MCE-DB
 1
     Dated: May 28, 2019      ORRICK, HERRINGTON & SUTCLIFFE LLP
 2

 3                            By     /s/ Randall S. Luskey
                                                  Randall S. Luskey
 4
                              Melinda L. Haag (SBN 132612)
 5                            mhaag@orrick.com
                              Randall S. Luskey (SBN 240915)
 6                            rluskey@orrick.com
                              Jennifer C. Lee (SBN 268021)
 7                            jlee@orrick.com
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
 8                            405 Howard Street
                              San Francisco, CA 94105-2669
 9                            Telephone: (415) 773-5700
                              Facsimile: (415) 773-5759
10
                              Richard A. Jacobsen (SBN 4282182) (Pro Hac Vice)
11                            rjacobsen@orrick.com
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
12                            51 West 52nd Street
                              New York, NY 10019-6142
13                            Telephone: (212) 506-5000
                              Facsimile: (212) 506-5151
14
                              Attorneys for Defendants
15                            OCWEN FINANCIAL CORPORATION and
                              OCWEN LOAN SERVICING, LLC
16

17
          IT IS SO ORDERED.
18

19   DATED: May 31, 2019
20

21

22                            _______________________________________
                              MORRISON C. ENGLAND, JR.
23                            UNITED STATES DISTRICT JUDGE

24

25

26

27

28
                                                                    JOINT STIPULATION
                                    -3-              RE CLASS NOTICE; ORDER THEREON
                                                     CASE NO. 2:14-CV-02597-MCE-DB
